DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-7 of the remarks, filed 07/09/2020, with respect to claims 1-7, 8-20, 21-43 have been fully considered and are persuasive.  The 35 USC 102 rejection of c and the 35 USC 103 rejection of claims 2-7, 8, 16-21, 22, 25 and 31-36 has been withdrawn. 
Allowable Subject Matter
Claims 1-8, 10, 11, 15-22, allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of receiving a second bridge signal, the second bridge signal generated by a second full bridge circuit; determining a bridge separation from the first bridge signal and the second bridge signal wherein the determining the bridge separation comprises dividing the first bridge signal by the second bridge signal or dividing the second bridge signal by the first bridge signal: comparing a function of the bridge separation to a threshold value; and generating an error signal indicative of the error condition or not indicative of the error condition in response to the comparing.
Claims 2-11, 45, 46 and 51 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of structural elements configured to receive a first bridge signal, the first bridge signal generated by a first full bridge circuit; receive a second bridge signal, the second bridge signal generated by a second full bridge circuit; determine a bridge separation from the first bridge signal and the second bridge signal 
Claims 16-22, 24, 25, 47, 48 and 52 depend from allowed claim 15 and are therefore also allowed.
With respect to claim 29, the prior art of record neither shows nor suggests the combination of structural elements configured for receiving a first bridge signal, the first bridge signal generated by a first full bridge circuit; means for receiving a second bridge signal, the second bridge signal generated by a second full bridge circuit; means for determining a bridge separation from the first bridge signal and the second bridge signal, wherein the means for determining the bridge separation comprises means for dividing the first bridge signal by the second bridge signal or dividing the second bridge signal by the first bridge signal; means for comparing a function of the bridge separation to a threshold value; and means for generating an error signal indicative or an error or indicative of no error in response to the comparing.
Claims 30-36, 38, 39, 49, 50 and 53 depend from allowed claim 29 and are therefore also allowed.
With respect to claim 43, the prior art of record neither shows nor suggests the combination of structural elements comprising instructions for receiving a first bridge signal, the first bridge signal generated by a first full bridge circuit; receiving a second bridge signal, the second bridge signal generated by a second full bridge circuit; determining a bridge separation from the first bridge signal and the second bridge signal wherein the bridge separation comprises a ratio of the first bridge signal and the second bridge signal; comparing a function of the bridge separation to a threshold value; and generating an error signal indicative or an error or indicative of no error in response to the comparing.
Claim 44 depends from allowed claim 43 and is therefore also allowed.
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858